Order entered November 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01251-CV

                              GREGORY WILLIAMS, Appellant

                                                V.

PATRICK SMITH AND NINTH DISTRICT OF OMEGA PSI PHI FRATERNITY, INC.,
                             Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04985-2019

                                            ORDER
       Before the Court are appellees’ motion to extend time to file their brief on the merits and

appellant’s response. We GRANT the motion and extend the time to December 11, 2019. We

caution appellees that further extension requests will be disfavored in this accelerated appeal.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE